     Case 2:18-cv-00081-WBS-DB Document 74 Filed 06/15/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHELLE HILL, an individual, and               No. 2:17-cv-1604 WBS DB
      ARIEL EPSTEIN POLLACK, an
12    individual,
13                      Plaintiffs,
14           v.
15    JETBLUE AIRWAYS CORPORATION, a
      Delaware corporation,
16
                        Defendant.
17

18    ERICKA BOHNEL, an individual, and               No. 2:18-cv-0081 WBS DB
      ROSA MARTINEZ, an individual,
19
                        Plaintiffs,
20                                                    ORDER
21           v.
22    JETBLUE AIRWAYS CORPORATION, a
      Delaware corporation,
23

24                      Defendant.
25

26          On May 28, 2021, this matter came before the undersigned pursuant to Local Rule
27   302(c)(1) for hearing of the parties’ joint motions for discovery. The motions were granted in
28   part and denied in part. (Hill ECF No. 72; Bohnel ECF No. 68.) On June 1, 2021, the
                                                     1
     Case 2:18-cv-00081-WBS-DB Document 74 Filed 06/15/21 Page 2 of 4


 1   undersigned issued a written order pursuant to the May 28, 2021 hearing, ordering in relevant part

 2   that within fourteen days “defendant shall produce to plaintiffs the ASAP reports at issue[.]”

 3   (ECF No. 73 at 2.) On June 11, 2021, defendant filed an “EMERGENCY MOTION” to stay the

 4   June 1, 2021 order as well as an ex parte application for an order shortening time to hear the

 5   “EMERGENCY MOTION” to stay. (Hiil ECF Nos. 74 & 75; Bohnel ECF Nos. 69 & 70.)

 6   Plaintiffs filed an opposition on June 13, 2021. (Hill ECF No. 76; Bohnel ECF No. 71.)

 7             With respect to defendant’s ex parte application for an order shortening time, Local Rule

 8   144(e) provides that such an application “shall set forth by affidavit of counsel the circumstances

 9   claimed to justify the issuance of an order shortening time.” Analysis of defendant’s application

10   finds an absence of any such circumstances, let alone anything that could be characterized as an

11   “EMERGENCY.” In this regard, counsel’s affidavit asserts that a hearing on shortened time is

12   justified because the “request for a stay cannot be noticed on the Court’s motion calendar

13   pursuant to Local Rule 230 because the Order compels production . . . by June 14, 2021[.]” (Hill

14   ECF No. 75 at 51.)

15             The undersigned’s ruling issued on June 1, 2021. (ECF No. 73.) The ruling should have

16   come as no surprise to defendant as the written order was consistent with the undersigned’s

17   statements at the May 28, 2021 hearing. Defendant was represented at that hearing by two

18   attorneys, both from a law firm staffed by “more than 1,400 attorneys[.]” See

19   https://www.hklaw.com/. Moreover, defendant’s filing misconstrues the Local Rules.

20             In this regard, defendant asserts that it intends to file “an objection” to the June 1, 2021
21   order “before the District Judge.” (ECF No. 75 at 3.) Typically, objections are filed in response

22   to findings and recommendations. Presumably defendant intends to file a motion for

23   reconsideration before the assigned District Judge. Such motions are governed by Local Rule

24   303, which specifies that the undersigned’s order “shall be final if no reconsideration thereof is

25   sought from the Court within fourteen days” and that the “timing requirements of L.R. 230 have

26   no application to requests for reconsideration under this Rule.” Local Rule 303(a),(e).
27   ////

28   1
         ECF citations hereafter are to the docket in Hill.
                                                           2
     Case 2:18-cv-00081-WBS-DB Document 74 Filed 06/15/21 Page 3 of 4


 1          In this regard, defendant has presented no justification for hearing the motion to stay on

 2   shortened time. As to defendant’s motion to stay, it essentially seeks reconsideration from the

 3   undersigned of the June 1, 2021 order. Such a request must be supported by “new or different

 4   facts or circumstances[.]” Local Rule 230(j). In ordering production of the ASAP reports the

 5   undersigned’s ruling was based on legal research, the parties’ briefing, and oral argument. See

 6   generally Raub v. US Airways, Inc., CIVIL ACTION NO. 16-1957, 2017 WL 5015525, at *1

 7   (E.D. Pa. July 6, 2017) (“the objections of US Airways are overruled and the Motion to Compel is

 8   GRANTED. The ASAP Reports requested by plaintiff shall be produced by US Airways to

 9   plaintiff’s counsel within ten (10) days from the date of this Order”); In re Air Crash Near

10   Clarence Center, N.Y., No. 09-md-2085, 2013 WL 5964480, at *7 (W.D. N.Y. Nov. 8, 2013)

11   (“this Court finds that the ASAP reports in Plaintiffs’ Request 12 are not privileged and must be

12   produced”); In re Air Crash at Lexington, Kentucky, August 27, 2006, 545 F.Supp.2d 618, 620

13   (E.D. Ky. 2008) (adopting MJ’s order “that there was no statutory or regulatory privilege

14   protecting the ASAP reports from discovery in litigation”).

15          As noted at the May 28, 2021 hearing, defendant’s argument in opposition relied on In re

16   Air Crash Near Cali, Colombia on Dec. 20, 1995, 959 F. Supp. 1529 (S.D. Fla. 1997), which

17   found “a limited common law privilege for the ASAP materials.” Id. at 1533. However, “[t]he

18   Cali decision is the only federal court decision to recognize a privilege for ASAP Reports.”

19   Raub, 2017 WL 5015525, at *1. And “federal courts have not followed Cali[.]” Clarence, 2013

20   WL 5964480, at *6. Defendant’s motion to stay presents no new or different argument or
21   circumstances in opposition to producing the ASAP reports. To the contrary, defendant again

22   relies on Cali. (ECF No. 74 at 5.)

23          In short, on June 1, 2021, the undersigned issued an order. (ECF No. 73.) Defendant had

24   ample time and resources to present a motion for reconsideration to either the undersigned or the

25   assigned District Judge. In doing so, defendant would have had to articulate either new facts or

26   circumstances or explained why the undersigned’s ruling was “clearly erroneous or contrary to
27   law[.]” Local Rule 303(e). Defendant did neither. Instead, defendant waited 10 days to file

28   motions—on Friday June 11, 2021, at 7:16 p.m—not seeking reconsideration but to simply
                                                       3
     Case 2:18-cv-00081-WBS-DB Document 74 Filed 06/15/21 Page 4 of 4


 1   further delay production. Defendant’s motions fail to justify an order shortening time for hearing

 2   or to stay the June 1, 2021 order.

 3           Accordingly, IT IS HEREBY ORDERED that:

 4           1. Defendant’s June 11, 2021 motion to stay is denied; and

 5           2. Defendant’s June 11, 2021 ex parte application for an order shortening time is denied.

 6   Dated: June 14, 2021

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25   DLB:6
     DB/orders/orders.civil/hill1604.stay.den.ord
26
27

28
                                                      4
